
	
		II
		111th CONGRESS
		2d Session
		S. 3970
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2010
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To establish a program under which the Administrator of
		  the Environmental Protection Agency shall provide grants to eligible State
		  consortia to establish and carry out municipal sustainability certification
		  programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sustainable States Act of
			 2010.
		2.FindingsCongress finds that—
			(1)local government
			 leadership is critical in crafting and implementing effective, long-term
			 solutions to regionally distinct challenges, such as—
				(A)energy demand and
			 supply;
				(B)water resource
			 management;
				(C)waste production
			 and management;
				(D)pollution;
				(E)environmental
			 stewardship and conservation; and
				(F)economic
			 competitiveness, growth, and development;
				(2)State-specific
			 municipal sustainability certification programs provide a framework for
			 constructive competition among the municipalities of a State that accelerates
			 the development and demonstration of effective local solutions to those
			 challenges; and
			(3)public-private
			 partnerships are successful means of sustaining the operation of municipal
			 sustainability certification programs, as evidenced by programs in the States
			 of Maryland and New Jersey.
			3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Municipal
			 sustainability certification programThe term municipal
			 sustainability certification program means a program established and
			 carried out by a sustainable State consortium that—
				(A)determines a set
			 of State-specific benchmarks for use in evaluating sustainability; and
				(B)certifies a
			 municipality as sustainable based on achievement of those benchmarks.
				(3)Sustainable
			 State consortiumThe term sustainable State
			 consortium means a partnership consisting of local governments, a State,
			 1 or more public universities, and any other municipal organizations,
			 businesses, or nonprofit organizations selected by the consortium that is
			 formed to establish a municipal sustainability certification program.
			4.Grants for
			 municipal sustainability certification programs
			(a)Establishment
				(1)In
			 generalThere is established a program under which the
			 Administrator shall provide grants to sustainable State consortia for use in
			 establishing and carrying out municipal sustainability certification
			 programs.
				(2)Flexible
			 guidelines for award selectionThe Administrator shall establish
			 flexible guidelines that reflect regional differences for use by sustainable
			 State consortia in establishing State-specific municipal sustainability
			 certification programs.
				(3)Grants
					(A)In
			 generalThe Administrator shall provide grants under this
			 paragraph to sustainable State consortia for use in establishing and carrying
			 out municipal sustainability certification programs.
					(B)EligibilityNot
			 more than 1 sustainable State consortium per State may apply for and receive a
			 grant under this section.
					(C)Number and term
			 of grantsThe Administrator shall determine the number and term
			 of grants provided under this section.
					(D)Geographical
			 distribution of grant fundsThe Administrator shall provide
			 grants under this section in a manner that results in, to the maximum extent
			 practicable, a geographical balance of funds provided, as determined by the
			 Administrator.
					(4)Data and
			 reportsThe Administrator shall annually—
					(A)collect and
			 compile data from sustainable State consortia with respect to municipal actions
			 undertaken to obtain municipal sustainability certification; and
					(B)submit to
			 Congress a concise report that describes, for the year covered by the report,
			 municipal actions undertaken to obtain municipal sustainability
			 certification.
					(5)State and local
			 needsThe Administrator shall encourage sustainable State
			 consortia—
					(A)to establish
			 certification standards beyond the guidelines established by the
			 Administrator;
					(B)to otherwise
			 adapt the administration of the program established under this section to meet
			 regional or local needs; and
					(C)to plan for
			 public-private partnership agreements that will sustain the operation of the
			 certification program of a State beyond the term of the grant.
					(b)Administration
				(1)National
			 leaders programAs part of the program established under this
			 section, the Administrator shall establish a national leaders program under
			 which certified municipalities may seek additional recognition for demonstrated
			 performance in meeting sustainability challenges.
				(2)FeesThe
			 Administrator shall not charge fees for certification, training, use of program
			 tools, or any other participation in the program established under this
			 section.
				(3)Web
			 siteThe Administrator shall establish a Web site that allows for
			 interactive dialogue and collaboration among community leaders and citizens
			 engaged in municipal sustainability certification.
				(c)Funding
				(1)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
				(2)Other
			 fundingA sustainable State consortium or other entity that
			 receives a grant under this section may seek additional foundation, nonprofit,
			 private-sector, and other sources of funding to support additional program
			 elements and municipal incentives that are in addition to the minimum
			 requirements for a grant under this section.
				
